Citation Nr: 0935272	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Albany Medical College on June 
12, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of a Department of 
Veterans Affairs (VA) Medical Center in Canandaigua, New 
York, which denied the Veteran's claim of payment or 
reimbursement of unauthorized medical expenses incurred at 
Albany Medical College on June 12, 2003.


REMAND

The Veteran seeks reimbursement for unauthorized medical 
expenses incurred at Albany Medical College on June 12, 2003.  

In the Veteran's February 2004 substantive appeal (VA Form 
9), he indicated that he desired a hearing before a member of 
the Board at the RO.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).  In May 2004 
he clarified that he accepted a videoconference hearing.  
There is no evidence in the claims folders that this hearing 
was scheduled.  He is entitled to this hearing.  38 C.F.R. 
§ 20.700(a) (2002)

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference or in person hearing 
before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

